internal_revenue_service p o box room cincinnati oh number release date date date department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number legend dil x b c fund the school district high school university dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program the purpose of x is to provide scholarships to certain academically qualified students of i pursue a career in the b who are in need of financial assistance and who desire to health care field i attend c or iii continue their studies in the field of art music literature science engineering or philosophy the amount of the scholarship award is varied depending upon the available fund publicizes the scholarship program in its’ student handbook in addition the guidance office of b distributes information about the scholarship program and provides application to interested students each year the trustees advise the selection committee as to the amount available for scholarships the selection committee reviews the applications select the scholarship recipients determine the number of scholarships that shall be awarded and determine the amount of each scholarship in making selections the selection committee considers the following scholastic achievement financial need and educational goals all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or martiage to any member of the selection committee or any disqualified_person of x as a first cousin or nearer relative also a selection committee member may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients the scholarships are renewable the trustee pay the scholarship proceeds directly to the educational_institution the recipient attends or desires to attend for the benelit of the recipient the trustees provide a letter fo each educational_institution specifying that the educational institution's acceptance of the scholarship proceeds constitutes the educational institution's agreement to i refund any uneamed portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and ii notify the trustees if a scholarship recipient fails to meet any term or condition of the scholarship program the members of the selection committee are appointed and are comprised of the trustees of x superintendent of y principal of b and guidance counselors of b sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i i its grant procedure includes an objective and nondiscriminatory selection process i such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ‘the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee ot for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the tequitements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or al award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides thet it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized copy of this notice letter
